Exhibit (10)CC



[target1634857v2exhibi_image1.gif]




Target Corporation
1000 Nicollet Mall
Minneapolis, Minnesota 55403




July 26, 2014
Mr. Brian Cornell
[intentionally omitted]


Re: Offer Letter


Dear Brian:


We are pleased to extend to you our offer to join Target Corporation, a
Minnesota corporation (the “Company”). If you accept this offer, your start date
will be August 12, 2014 (such date, the “Start Date”). This letter (“Offer
Letter”) serves as confirmation of our offer subject to the contingencies set
forth below.


Position and Duties. As of the Start Date, you will be employed by the Company
as Chief Executive Officer, will be appointed to the Board of Directors of the
Company (the “Board”), and will be named Chairman of the Board, with duties as
are commensurate with such positions. You will perform your duties primarily at
the Company’s headquarters in Minneapolis, Minnesota.


Base Salary. Your base salary as of the Start Date will be at an annual rate of
$1,300,000, which will be paid in substantially equal installments in accordance
with the Company’s payroll policies (the “Base Salary”). Your Base Salary will
be reviewed from time to time by the Board or the Compensation Committee of the
Board (the “Compensation Committee”). The Base Salary as determined herein from
time to time shall constitute your “Base Salary” for all purposes under this
Offer Letter.


Annual Incentive. You will be eligible to participate in the Company’s Officer
Short-Term Incentive Plan for fiscal year 2014 with an annual target bonus
opportunity equal to 150 percent of your Base Salary, pro rated for the portion
of the 2014 fiscal year from the Start Date until the last day of the 2014
fiscal year that you are employed with the Company, to be paid to you at the
same time as annual bonuses are paid to senior executives of the Company
generally,




--------------------------------------------------------------------------------




subject to your continued employment with the Company through such time. For
fiscal years of the Company subsequent to fiscal year 2014, you shall be
eligible to participate in the Company’s short-term incentive programs, provided
that any subsequent short-term incentive compensation will be provided to you in
amounts, at times, in forms and on such terms and conditions as determined by
the Compensation Committee or the Board in its sole discretion.


Long-Term Incentives. For fiscal year 2015, at the time grants are made to other
senior executives of the Company generally, subject to your continued employment
at such time, you will be awarded equity incentive grants with a target value as
of the grant date of $9,000,000. All such awards will be made (i) in accordance
with the terms and conditions of the Company’s Long-Term Incentive Plan or its
successor, as it may be amended from time to time (the “LTIP”) and (ii) on the
same terms and conditions and in the same proportion as to the forms of equity
awards granted to other senior executives of the Company generally for fiscal
year 2015. For fiscal years of the Company subsequent to fiscal year 2015, you
shall be eligible to participate in the Company’s long-term incentive programs,
provided that any subsequent grants of long-term incentive compensation will be
provided to you in amounts, at times, in forms and on such terms and conditions
as determined by the Compensation Committee or the Board in its sole discretion.


Make-Whole Compensation. In consideration of the forfeiture of certain incentive
compensation awards from your previous employer, the Company agrees to provide
you with the following on the terms and conditions set forth below.


Make-Whole Equity Grant. As soon as practicable following the Start Date, you
will be awarded performance-based restricted stock units and restricted stock
units with respect to a number of shares of Company common stock (“Common
Stock”) equal to the quotient obtained by dividing (i) the excess, if any, of
(a) $19,250,000 over (b) the Retained Value (as defined below) by (ii) the Fair
Market Value (as defined in the Company’s Long-Term Incentive Plan) of a share
of Common Stock as of the grant date (the “Make-Whole Equity Grant”). The
“Retained Value” shall equal the sum of (I) for any cash-based incentives, the
value of any cash-based incentives outstanding as of immediately prior to the
date of your termination of employment with your previous employer that you do
not forfeit as a result of your termination of employment with your previous
employer based on the target cash value of such awards and (II) for any
stock-based incentives, the product of (A) target number of shares subject to
such awards outstanding as of immediately prior to the date of your termination
of employment with your previous employer that you do not forfeit as a result of
your termination of employment with your previous employer and (B) the closing
price of a share of your previous employer’s common stock as of the date on
which your employment




--------------------------------------------------------------------------------




terminates.


•
RSUs. Subject to your continued employment through the applicable vesting date
and, in order to enable such awards to qualify for the exception to the
deduction limitation under Section 162(m) of the Internal Revenue Code of 1986,
as amended, and the Company obtaining positive net earnings for its U.S.
operations (the “Profitability Goal”) for the third and fourth quarters of the
2014 fiscal year, 30 percent of the Make-Whole Equity Grant (i.e., if there is
no Retained Value, $5,775,000) shall vest and be settled in March 2015 (the
“RSUs”).



•
PBRSUs. Subject to the achievement of the Profitability Goal for the Company’s
2015 fiscal year and your continued employment through the applicable vesting
date, the remainder of the Make-Whole Equity Grant (i.e., if there is no
Retained Value, $13,475,000) shall vest and be settled 1/3 on each of March
2016, March 2017 and March 2018 (the “PBRSUs”); provided that the number of such
PBRSUs that will actually become earned, vested and settled on the applicable
vesting date may increase or decrease by up to 25 percent based on the Company’s
relative total shareholder return (“TSR”) as calculated below. TSR will be based
on a hypothetical investment of $100 in the Company and each of the members of
the Company’s retail peer group (the “Peers”) as of the Start Date and comparing
it with the value at the end of the fiscal year immediately preceding the
scheduled vesting dates set forth above, assuming the reinvestment of all
dividends paid during the fiscal year; provided that the stock price of the
Company and each of its Peers on the Start Date and the end of the fiscal year
immediately preceding each of the scheduled vesting dates shall be deemed to be
the average of each company’s stock price for the 90 calendar days immediately
preceding the applicable measurement dates. If the Company’s TSR is in the top
33 percent of its Peers, you will be eligible to earn 125 percent of the
targeted value of the tranche scheduled to vest during such period; if the
Company’s TSR is in the middle 33 percent of its Peers, you will be eligible to
earn 100 percent of the targeted value of the tranche scheduled to vest during
such period; and if the Company’s TSR is in the bottom 33 percent of its Peers,
you will be eligible to earn 75 percent of the targeted value of the tranche
scheduled to vest during such period.



•
Treatment of Make-Whole Equity Upon Involuntary Termination. Notwithstanding the
foregoing, upon a termination of your employment that would give rise to
severance benefits under the Company’s Officer Income Continuance Policy
Statement or its successor, as it may be amended from time to time (the “ICP”),
subject to (i) your execution and non-revocation of a release and any other
terms and conditions of





--------------------------------------------------------------------------------




the ICP (including any restrictive covenants contained therein) and (ii) the
achievement of the Profitability Goal, you shall earn, vest in and receive
within 10 business days of the date of termination (unless the Profitability
Goal has yet to be met in which case awards shall be settled within 30 days of
the end of the period to which the Profitability Goal applies), to the extent
then unvested, the RSUs and 50 percent of the PBRSUs that would have been
earned, vested and settled thereafter, in each case, assuming achievement of the
TSR Goal at the target level.


Make-Whole Pro Rata 2014 Equity Grant. As soon as practicable following the
Start Date, you will be awarded equity incentive grants with a target value as
of the grant date of $3,750,000, provided that the Start Date is on or before
September 1, 2014. Such awards will be made (i) in accordance with the terms and
conditions of the Company’s Long-Term Incentive Plan and (ii) on the same terms
and conditions and in the same proportion as to the forms of equity awards
granted to other senior executives of the Company generally for fiscal year 2014
(i.e., 75 percent performance share units and 25 percent performance based
restricted stock units). Notwithstanding the foregoing, in addition to any other
terms and conditions applicable to such awards, the 2014 grants may be subject
to the Profitability Goal for fiscal year 2015.


Make-Whole Pro-Rata Annual Bonus Payment. You will be eligible to receive an
additional cash payment equal to the product of (i) your target short-term
incentive compensation award from your previous employer for fiscal year 2014
(i.e., $1,350,000) and (ii) a fraction, the numerator of which is the number of
days from the first day of the 2014 fiscal year of your previous employer until
the Start Date and the denominator of which is 365, to be paid to you at the
same time as annual bonuses are paid to senior executives of the Company
generally, subject to your continued employment with the Company through such
time.


Other Benefit Plans. During your employment with the Company, you will be
eligible to participate in the employee benefit plans and programs of the
Company applicable to senior executives of the Company generally as may be in
effect from time to time and the Company will pay or reimburse your business
expenses incurred in accordance with the policies applicable to senior
executives of the Company generally as in effect from time to time. In addition,
during your employment with the Company, you will be eligible for personal use
of the Company’s aircraft upon such terms and conditions and subject to a cap of
$175,000 determined in accordance with the rules valuing perquisites under
Section 402 of Regulation S-K.


Severance. You will be eligible to participate in the Company’s ICP or its
successor, as it may be amended from time to time, provided that notwithstanding
any provision of the ICP (including without limitation Section II.N of the ICP),
the determinations of the Board or the Compensation




--------------------------------------------------------------------------------




Committee with respect to you under the ICP will be exclusive and final.


Company Policies. You will be subject to all policies of the Company, including,
without limitation, any stock ownership guidelines and incentive compensation
clawback policies applicable to senior executives of the Company, as each policy
is adopted or amended from time to time. Consistent with the terms of Company’s
stock ownership guidelines, you will have five years to meet the requisite stock
ownership level. By signing this Offer Letter you agree that your continued
employment is contingent upon compliance with applicable regulatory,
registration and licensing requirements, if any, now or in the future required
of your position, including passing the appropriate exams or transferring
existing license(s), if any, or completing any registration requirements, within
any reasonable time limits imposed by the Company, and your compliance with
applicable regulatory, registration and licensing.


Representation. You represent and warrant to the Company that, as of the Start
Date, you are not a party to any agreement, containing any non-competition or
non-solicitation provisions or any other restrictions (including, without
limitation, any confidentiality provisions) that would result in any restriction
on your ability to accept and perform this or any other position with the
Company and its affiliates.


Tax Withholding. The Company may withhold from any amounts payable to you under
this Offer Letter or otherwise such United States federal, state or local or
foreign taxes as will be required to be withheld pursuant to any applicable law
or regulation.


Indemnification. The Company shall, at all times during which you may be subject
to liability for your acts and omissions to act occurring while you are an
officer of the Company or a member of the Board, indemnify you and hold you
harmless to the maximum extent permitted under the Company’s charter, by-laws
and applicable law and shall cover you as an insured under the Company’s
contract of officers and directors liability insurance that covers members of
the Board.


Entire Agreement; Amendments; Counterparts. This Offer Letter constitutes the
entire agreement of the parties and supersedes all prior agreements. This Offer
Letter may be executed in separate counterparts, each of which is deemed to be
an original and all of which taken together constitute one and the same.


Governing Law and Employment “At Will”. This Offer Letter and your employment
will be governed by Minnesota law, without reference to principles of conflict
of laws. You and the Company agree that your employment with the Company
constitutes “at-will” employment, subject to the above terms of this Offer
Letter, and this employment relationship may be terminated at any time, upon
written notice to the other party, for any reason, at




--------------------------------------------------------------------------------




the option either of you or the Company; provided that you give the Company 90
days’ advance notice of your decision to resign.


[Signature Page Follows Immediately After This Page]
 




--------------------------------------------------------------------------------




We are excited about the important contributions you will make to the Company
and look forward to your acceptance of our offer. Please indicate your
acceptance of these terms by signing below and returning a copy to me by close
of business on July 28, 2014.
 
 
 
 
Very truly yours,
 
/s/ Douglas M. Baker, Jr.


 Name: Douglas M. Baker, Jr.
 Title:
 
Member, Compensation Committee
Target Corporation Board of Directors



Accepted and agreed:
 
 
/s/ Brian Cornell 


Brian Cornell
 
Date: July 26, 2014





